Citation Nr: 1702907	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include bone spurs. 

2.  Entitlement to service connection for residuals of a hysterectomy.

3.  Entitlement to service connection for a bladder disability, to include as a residual of a hysterectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 with subsequent service with the Army National Guard of Virginia from September 1985 to March 1987 and from September 1996 to February 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, VA examinations must be provided to determine the nature and etiology of the claimed disabilities and efforts must be made to locate the Veteran's records of reported in-service treatment in Germany.  The Veteran's service treatment records are not available for procurement and in such cases VA has a heightened obligation to assist the Veteran and search for alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records not in the custody 

of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain copies of the Veteran's complete treatment records from the Richmond VA Medical Center and associate the records with the claims file.  The claims file currently contains incomplete records dating from September 1997 to May 2009, but the claims file indicates that the Veteran sought treatment both before and after these dates.

The RO must also request copies of the Veteran's medical records from the Wiesbaden Army Health Clinic in Germany during the period from May 1983 to March 1985 from the National Personnel Records Center (NPRC) or other pertinent source.  All efforts to obtain these records must be fully documented, and the NPRC, and any other source contacted, must provide a negative response if records are not available.  

The Veteran testified during the December 2015 hearing that she received treatment for complaints associated with her feet and ankles approximately four times at the Wiesbaden Army Health Clinic.  Personnel records show that she served in Germany from May 1983 to March 1985.

All attempts to obtain this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure 

same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination(s) to determine the nature and etiology of a chronic bilateral foot disability, residuals of a hysterectomy, and a bladder disability.  The electronic claims file must be made available to and reviewed by the examiner.  

After physically examining the Veteran, reviewing the complete claims file, and with consideration of the Veteran's statements, the examiner must determine whether any bilateral foot disability and/or residuals of a hysterectomy are related to the Veteran's active service, to include heavy lifting associated with her duties as a medical supply specialist and the wearing of boots that were uncomfortable on her feet.  

The examiner must also determine whether the Veteran has any bladder disability that is caused or aggravated by the residuals of a hysterectomy.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or 

testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be notified that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

